*991Appeal from a judgment of the Supreme Court (Keegan, J.), entered April 11, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Following his shooting of an unarmed man in the course of a robbery attempt, petitioner pleaded guilty to, inter alia, murder in the second degree and criminal use of a firearm in the second degree. As a result, petitioner is currently serving an aggregate prison term of 15 years to life. Petitioner’s applications for parole release were previously denied in 1995 and 1997. On June 15, 1999, petitioner again appeared before the Board of Parole for a parole release interview and was subsequently denied release. Following an administrative appeal, the Board’s decision was affirmed. Petitioner then commenced this CPLR article 78 proceeding challenging the determination. Supreme Court dismissed the petition and this appeal followed.
We affirm. The record discloses that although the Board placed emphasis on the seriousness of petitioner’s offense, it appropriately considered the relevant statutory factors, including petitioner’s positive accomplishments in prison (see, Matter of Anthony v New York State Div. of Parole, 252 AD2d 704, lv denied 92 NY2d 812, cert denied 525 US 1183). Since petitioner failed to demonstrate that the determination was not “done in accordance with law” (Executive Law § 259-i [5]) or affected by irrationality bordering on impropriety, we find no reason to disturb the Board’s discretionary determination that petitioner was not currently an acceptable candidate for parole release (see, Matter of Faison v Travis, 260 AD2d 866, appeal dismissed 93 NY2d 1013).
The remaining arguments advanced by petitioner have been examined and found to be unpersuasive under the circumstances.
Cardona, P. J., Spain, Graffeo, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.